Citation Nr: 0835761	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  08-00 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1984 to 
February 2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, denied service connection for 
bilateral hearing loss.  

The Board notes that in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, received in December 2007, 
the veteran indicated that he wanted to have a hearing before 
the Board at the RO.  The RO scheduled a videoconference 
hearing for October 15, 2008.  On October 15, 2008, the 
veteran submitted a personal statement indicating that he 
wished to withdraw his hearing request.  The Board finds that 
there is no hearing request has been withdrawn, and there is 
no hearing request pending at this time.  See 38 C.F.R. § 
20.702(e) (2007).  


FINDING OF FACT

On October 15, 2008, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
veteran that he wanted to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  On October 15, 
2008, prior to the promulgation of a decision in the appeal, 
the Board received notification from the veteran requesting a 
withdrawal of his appeal.  The veteran has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.  


ORDER

The appeal as to entitlement to service connection for 
bilateral hearing loss is dismissed.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


